Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION
This action is in response to the Amendment filed on 07/13/2022.
Claims 1-2, 5-9, 12-16 and 19-20 are under examination. Claims 3-4, 10-11 and 17-18 have been cancelled.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Dobrean et al. (US 10,102,083 B1), Bhosale et al. (US 2020/0320208 A1) and Huang et al. (US 2016/0371500 A1).
Regarding claim 1, Dobrean et al. discloses A backup manager for providing backup services [fig. 1, backup server 300, col. 5, lines 6-9, “backup server 300 can initiate a backup of client device 200, e.g. based upon a regular schedule or based upon a backup policy associated with the client device 200”], comprising: persistent storage for storing protection policies [col. 5, lines 16-17,  “Backup server 300 can include one or more backup policies for a type of backup to be performed”, col. 25, lines 10-12, “such components can be implemented as software installed and stored in a persistent storage device”]; and a backup orchestrator programmed to: generate a backup for a client based on the protection policies [col. 5, lines 6-9, “backup server 300 can initiate a backup of client device 200, e.g. based upon a regular schedule or based upon a backup policy associated with the client device 200”]; store portions of the backup in regions of a container; and store the container in backup storage [col. 8, lines 6-14, “A backup can include backup data, in the form or one or more save sets, each of which can contain one or more save files. Backup data 400 can also include one or more metadata records that can describe the save sets and save files. In an embodiment, a save set can be a container that stores the one or more save files. Alternatively, in a deduplicated backup storage system, a save set can be a container that stores deduplicated segments of one or more save files”, col. 9, lines 47-49, “if there are no more save files to add to the first save set, then the first save set can be closed and written to storage device 260”]. 
Dobrean et al. does not explicitly disclose generate an index for the backup, wherein the index specifies a sensitivity level of each portion of the backup; and wherein generating the index for the backup comprises: obtaining system metadata from the client; identifying a sensitivity level for each portion of the backup using the system metadata; and associating the sensitivity level for each portion of the backup with the portion of the backup; store portions of the backup in regions that correspond to the sensitivity level of the respective portion of the backup.
However Bhosale et al. teaches generate an index for the backup, wherein the index specifies a sensitivity level of each portion of the backup [par. 0024, “Various aspects provide a method for determining a sensitivity level for data, and conditionally backing up the data or changing data permissions for the data based on a comparison of the sensitivity level to one or more policies”, par. 0077, “a sensitivity level is determined for an instance of data”, par. 0085, “ the sensitivity level may include an integer value or any other numerical or textual value. For example, the sensitivity level may include a level within a predetermined scale (e.g., integers from one to ten, etc.). In another aspect, the sensitivity level may be stored in association with the instance of data (e.g., within a database, etc.)”]; and wherein generating the index for the backup comprises: obtaining system metadata from the client; identifying a sensitivity level for each portion of the backup using the system metadata; and associating the sensitivity level for each portion of the backup with the portion of the backup [par. 0024, “Various aspects provide a method for determining a sensitivity level for data, and conditionally backing up the data or changing data permissions for the data based on a comparison of the sensitivity level to one or more policies”, par. 0077, “a sensitivity level is determined for an instance of data”, par. 0079, “the sensitivity level for the instance of data may be determined utilizing metadata associated with the instance of data”]; store portions of the backup in regions that correspond to the sensitivity level of the respective portion of the backup [par. 0088, “a policy may indicate that data having a first sensitivity level is to be backed up to a first location, data having a second sensitivity level is to be backed up according to a second location different from the first location, etc.”].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Bhosale et al. into the teaching of Dobrean et al. with the motivation for protecting data based on a sensitivity level for the data as taught by Bhosale et al. [Bhosale et al: par. 0024].
They do not explicitly disclose storing the portions of the backup in the regions of the container that correspond to the sensitivity level of the respective portion of the backup comprises: grouping the portions of the backup based on sensitivity level; and storing all of the portions of the backup in each of the groupings in corresponding regions of the container.
However, Huang teaches storing the portions of the backup in the regions of the container that correspond to the sensitivity level of the respective portion of the backup comprises: grouping the portions of the backup based on sensitivity level; and storing all of the portions of the backup in each of the groupings in corresponding regions of the container [par. 0026, “data of differing sensitivity levels is stored in different memory areas, such as different disks, partitions, or the like. For example, as mentioned above, non-sensitive data may be stored in a first memory area and sensitive data may be stored in a second memory area. Furthermore, sensitive data may be classified into different categories (e.g., based on degree of sensitivity or manner of deletion) and separately stored in corresponding memory areas. Within a given memory area, data of like sensitivity level may be grouped together in close proximity to facilitate fast deletion thereof”].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Huang et al. into the teaching of Dobrean et al. and Bhosale et al. with the motivation to effectively protect sensitive data stored on the computing device as well as the personal safety of the user or owner of the device as taught by Huang et al. [Huang et al: par. 0027].
Regarding claim 8, it recites limitations similar to claim 1. The reason for the rejection of claim 1 is incorporated herein.
Regarding claim 15, it recites limitations similar to claim 1. The reason for the rejection of claim 1 is incorporated herein.

Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Dobrean et al. (US 10,102,083 B1), Bhosale et al. (US 2020/0320208 A1) and Huang et al. (US 2016/0371500 A1) as applied to claims 1, 8 and 15 above, and further in view of Guim et al. (US 2018/0089044 A1).
Regarding claim 2, the rejection of claim 1 is incorporated.
Bhosale et al. further discloses backup orchestrator is further programmed to identify a region of the regions of the container in which the backup is stored; make a determination that a requesting entity is not authorized to obtain the portion of the backup based on an access restriction associated with the region of the regions [par. 0087, “each of the one or more policies may indicate a schedule by which data is to be backed up, as well as a corresponding sensitivity level for the data and/or a backup location for the data”, par. 0100, “each of the one or more policies may indicate access permissions to be set for the instance of data, as well as a corresponding sensitivity level for the data”].  
Dobrean et al., Bhosale et al. and Huang et al. do not disclose obtain a request for a portion of the backup; make a determination that a requesting entity is not authorized to obtain the portion of the backup based on: an identity of the requesting entity, and an access restriction associated with the region of the regions; and deny access to the portion of the backup to the requesting entity.
However, Guim et al. teaches obtain a request for a portion of the backup; make a determination that a requesting entity is not authorized to obtain the portion of the backup based on: an identity of the requesting entity, and an access restriction associated with the region of the regions; and deny access to the portion of the backup to the requesting entity [par. 0016, “the network interface 210 includes protection control logic 212, which may be embodied as any one or more devices and/or circuitry to determine an identity of a node requesting access to a memory region, allow or deny access to the memory region based on a set of permissions accessible to the protection control logic 212”, par. 0026, “the permission assignor 324 may reassign the permissions originally associated with that node 110 to another node, such as a node that has been designated as a backup”, par. 0034].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Guim et al. into the teaching of Dobrean et al., Bhosale et al. and Huang et al. with the motivation for managing access to protected resources as taught by Guim et al. [Guim et al.: par. 0006].
Regarding claim 9, it recites limitations similar to claim 2. The reason for the rejection of claim 2 is incorporated herein.
Regarding claim 16, it recites limitations similar to claim 2. The reason for the rejection of claim 2 is incorporated herein.

Claims 5-6, 12-13 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dobrean et al. (US 10,102,083 B1), Bhosale et al. (US 2020/0320208 A1) and Huang et al. (US 2016/0371500 A1) as applied to claims 1, 8 and 15 above, and further in view of Gruhl et al. (US 2011/0113012 A1).
Regarding claim 5, the rejection of claim 1 is incorporated.
Dobrean et al. discloses store portions of the backup in regions of a container [col. 8, lines 6-14]. 
Bhosale et al. teaches store portions of the backup in regions that correspond to the sensitivity level of the respective portion of the backup [par. 0088].
Dobrean et al., Bhosale et al. and Huang et al. do not disclose metadata that specifies offsets to a start and an end of each of the regions.
However, Gruhl et al. teaches metadata that specifies offsets to a start and an end of each of the regions [par. 0016, “The reconstruction metadata uses the data structure to identify a location of a data chunk stored in the first data backup with data chunk offset-lengths. The data chunk offset-lengths provide the location of each previously stored data chunk in the first data backup. ”].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Gruhl et al. into the teaching of Dobrean et al., Bhosale et al. and Huang et al. with the motivation to provide the location of each previously stored data chunk in the first data backup as taught by Gruhl et al. [Gruhl et al.: par. 0033].
Regarding claim 6, the rejection of claim 5 is incorporated.
Gruhl et al. further teaches chunking each of the portions of the backup into respective data chunk groups; deduplicating data chunks of the data chunk groups against data stored in the backup storage to obtain deduplicated data chunk groups [par. 0026, “The backup system processes the byte stream from the source system's storage subsystem 116 to be backed up. The backup system treats the backup data set as a byte stream which can be created by performing a full scan of the source system's storage subsystem 116 (e.g. using UNIX dd utility) or by streaming a virtual machine image, according to an embodiment of the invention. The byte stream includes all data of a source system, including system files, application files, and other data”, par. 0027, “The byte stream is partitioned into multiple data chunks. In one embodiment, data deduplication segments a data stream into small data chunks (in the order of kilobytes). The byte stream may be partitioned using any known data chunking method, including fixed size chunking, content-aware chunking, and content-agnostic chunking”]; storing each of the data chunks of the deduplicated data chunk groups in the regions of the container [par. 0030, “The backup system includes data deduplication functionality and checks the hash table for the existence of each signature value computed to determine whether any of the corresponding data chunks have been previously stored. The backup system stores each data chunk with a unique signature value sequentially in a first data backup of the first version of data”]; and storing offsets to a start and end of each of the data chunks of the data chunk groups in the regions [par. 0034, “A sequence of data chunks can be represented by one offset-length tuple by merging adjacent tuples. If a sequence of chunks from the first version of data on a source system is unique, then it is being stored as the same sequence into the first data backup, requiring only one {offset, length} tuple”, par. 0035, “The backup system stores the incremental data backup of the source system's storage repository 116. At 210, the backup system includes each portion of the second version of data that is different than all portions of the first data backup in the second data backup. At 212, the second data backup is appended to the first data backup to create the incremental data backup”, par. 0036].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Gruhl et al. into the teaching of Dobrean et al., Bhosale et al. and Huang et al. with the motivation to provide the location of each previously stored data chunk in the first data backup as taught by Gruhl et al. [Gruhl et al.: par. 0033].
Regarding claim 12, it recites limitations similar to claim 5. The reason for the rejection of claim 5 is incorporated herein.
Regarding claim 13, it recites limitations similar to claim 6. The reason for the rejection of claim 6 is incorporated herein.
Regarding claim 19, it recites limitations similar to claim 5. The reason for the rejection of claim 5 is incorporated herein.
Regarding claim 20, it recites limitations similar to claim 6. The reason for the rejection of claim 6 is incorporated herein.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Dobrean et al. (US 10,102,083 B1), Bhosale et al. (US 2020/0320208 A1) and Huang et al. (US 2016/0371500 A1) as applied to claims 1, 8 and 15 above, and further in view of Raduchel et al. (US 11,297,459 B2).
Regarding claim 7, the rejection of claim 1 is incorporated.
Dobrean et al. discloses storing the container in the backup storage.
Bhosale et al. discloses store portions of the backup in regions that correspond to the sensitivity level of the respective portion of the backup 
Dobrean et al., Bhosale et al. and Huang et al. do not disclose encrypting at least one of the regions of the container based on a sensitivity level associated with the at least one of the regions.
However, Raduchel et al. teaches encrypting at least one of the regions of the container based on a sensitivity level associated with the at least one of the regions [col. 5, lines 61-64, “data segments deemed more sensitive (or stigmatic) may be stored with a higher level of security. To implement security, each data segment may be encrypted with varying levels of sophistication”].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Raduchel et al. into the teaching of Dobrean et al., Bhosale et al. and Huang et al. with the motivation to be protected against unwanted or improper access as taught by Raduchel et al. [Raduchel et al.: col. 17, line 16].
Regarding claim 14, it recites limitations similar to claim 7. The reason for the rejection of claim 7 is incorporated herein.


Response to Arguments
Applicant’s arguments, filed on 07/13/2022, with respect to rejection under 35 USC § 103 have been considered but are moot in view of the new ground(s) of rejection.



Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
US 9430332 B1		Systems And Methods For Enabling Efficient Access To Incremental Backups
US 20210035089 A1		TIERED ACCESS TO DOCUMENTS IN A DIGITAL WALLET
US 20140136832 A1		SYSTEMS AND METHODS OF TRANSMITTING DATA
US 20150169898 A1		Method And System For Transferring Personal Memories And Directives Into Digital Representations To Be Accessible By Beneficiaries
US 20080086609 A1		Method And Apparatus For Generating A Backup Strategy For A Client
US 20190158596 A1		USING SEPARATE WEIGHTING SCORES FOR DIFFERENT TYPES OF DATA IN A DECENTRALIZED AGREEMENT PROTOCOL
US 9772791 B2		Dispersed Storage Processing Unit And Methods With Geographical Diversity For Use In A Dispersed Storage System
US 20160357971 A1		PARALLEL AND HIERARCHICAL PASSWORD PROTECTION ON SPECIFIC DOCUMENT SECTIONS
US 20160274978 A1		BACKUP OF AN INDUSTRIAL AUTOMATION PLANT IN THE CLOUD
US 20160034133 A1		CONTEXT-SPECIFIC USER INTERFACES
US 9298707 B1		Efficient Data Storage And Retrieval For Backup Systems

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON CHIANG whose telephone number is (571)270-3393.  The examiner can normally be reached on 9 AM TO 6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON CHIANG/Primary Examiner, Art Unit 2431